Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 1/18/2022 have been entered and fully considered.  Claims 1, 7, 12 and 16 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al. (US 2014/0235266 A1), hereinafter Edge, in view of Suzue et al. (US 2013/0159804 A1), hereinafter Suzue, further in view of Gillett (US 2014/0213283 A1). 

Regarding claim 1, Edge teaches a computer-implemented location evaluation method (Figure 7), comprising: 
transmitting, by a mobile device, a request in accordance with a client query (Figure 7 and Paragraph 0081; a mobile device 100 sends a location server 240 a request 310 for assistance data), wherein the mobile device is configured to connect with each of a plurality of wireless stations (Figure 1 and Paragraph 0035; the mobile device 100 communicates with the base device 220 and access point 230); 
receiving, at the mobile device, a reply to the request (Figure 7 and Paragraph 0083; the location server 240 sends the mobile device 100 the first set of APs as assistance data 330 and may include additional information for the first set of APs, such as an address for an AP), wherein the reply includes one or more responses to the client query and one or more identifiers for one or more respective candidate wireless stations associated with one or more estimated current locations of the mobile device, the one or more estimated current locations being based on the location information of the mobile device (Figure 7 and Paragraph 0083; location server 240 sends the mobile device 100 the first set of APs as assistance data 330 and may include additional information for the first set of APs such as location coordinates for an AP, supported radio technologies for an AP, supported frequencies for an AP, supported channels for ; 
determining, by the mobile device, an identifier for a connected wireless station to which the mobile device is connected (Figure 7 and Paragraph 0081; the mobile device 100 detects the identities or addresses for one or more APs that the mobile device is able to detect); 
determining, at the mobile device, whether the identifier for the connected wireless station corresponds to an identifier of any of the one or more respective candidate wireless stations (Figure 7 and Paragraphs 0084 and 0086; the mobile device may use this received information to determine APs that is included in the first set and that are additionally linked to APs detected by mobile device 100); and 
transmitting, by the mobile device, selected log data based on the determination of whether the identifier for the connected wireless station corresponds to the identifier of the at least one of said candidate wireless stations (Figure 7 and Paragraph 0086; the mobile device 100 sends the location server 240 feedback 360 containing differences to the first or second set of APs. For example, the mobile device 100 may send the location server a list of access points missing from the first or second set that should have been in the first or second set and/or extra access points in the first or second set that should not have been in the first or second set). 
connect with accordance with IP address information of the mobile device; estimated current locations of the mobile device being based on the IP address information of the mobile device; the selected log data indicating an accuracy of the one or more estimated current locations of the mobile device based on the IP address information.  In an analogous art, Suzue teaches connect with accordance with IP address information of the mobile device (Figure 1 and Paragraph 0022; user request a query to the service with an IP address in order for the service 104 to perform a reverse IP address lookup); estimated current locations of the mobile device being based on the IP address information of the mobile device (Figure 1, Paragraphs 0022 and 0024; the service perform a reverse IP address lookup to map the IP address to a physical location comprising city, state and country or other physical location information); the selected log data indicating an accuracy of the one or more estimated current locations of the mobile device based on the IP address information (Paragraph 0029; the user feedback of correctness measure may be implicit (such as whether clicking the returned query result) or explicitly (such as via a set of one or more buttons by which the user indicates some measure of correctness).  Paragraph 0030; as a more particular example of an inferred correctness measure, if some of the results are location-based and the user clicks on one of the location-based results (e.g., a pizza restaurant link), such feedback indicates that it is likely that the user was satisfied with the results, and thus that the location was more likely correct. If instead the user submitted another  without clicking a link, then the user was more likely dissatisfied, indicating that the location was more likely incorrect).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 
The combination of Edge and Suzue may not specifically teach determining whether an estimated current location of the mobile device that is based on the IP address information of the mobile device is correct, comprising determining whether the identifier of the connected wireless station corresponds to an identifier of any of the one or more respective candidate wireless stations; indicating an accuracy of the one or more estimated current locations of the mobile device based on the determination of whether the identifier for the connected wireless station corresponds to the identifier of the at least one of said candidate wireless stations.  In an analogous art, Gillett teaches determining whether an estimated current location of the mobile device that is based on the IP address information of the mobile device is correct, comprising determining whether the identifier of the connected wireless station corresponds to an identifier of any of the one or more respective candidate wireless stations (Paragraph 0016; one example of this type of localization is GeoIP which maps IP addresses to geographic locations and thus enables an approximate geographic location (e.g. country and region) of a user terminal to be determined based on its IP address.  One additional location technologies may be localization is based on a mapping between the identity and a known location of a wireless base station or access point such as a wi-fi or other WLAN access point to which the mobile terminal is currently connected or within range of, e.g. being determined by looking up the location in a localization); indicating an accuracy of the one or more estimated current locations of the mobile device based on the determination of whether the identifier for the connected wireless station corresponds to the identifier of the at least one of said candidate wireless stations (Paragraphs 0016, 0021, 0048 and 0054; localization may be mapping IP address to a geographic locations and mapping between the identity and a known location of a wireless base station to which the mobile terminal is currently connected, and assign an error or accuracy on the determined location).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge, Suzue and Gillett because it would combine different localization technology to make location determination available to mobile terminal (Gillett, Paragraph 0004).

Regarding claim 6, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 1, as described above.  
Edge may not specifically teach wherein the request comprises a search request.  In an analogous art, Suzue teaches wherein the request comprises a search request (Figure 1 and Paragraph 0022; a user query to a search engine).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge and Suzue because logged data may be processed to increase the overall accuracy of information returned based upon the looked up context-based information (Suzue, Paragraph 0010).

Regarding claim 7, Edge teaches a computer-implemented location evaluation method (Figure 7), comprising: 
receiving a client query from a mobile device (Figure 7 and Paragraph 0081; a mobile device 100 sends a location server 240 a request 310 for assistance data); 
determining one or more estimated current locations for the mobile device based on location information of the mobile device (Figure 7 and Paragraph 0083; the location server 240 sends the mobile device 100 the first set of APs as assistance data 330 and may include additional information for the first set of APs, such as an address for an AP, the assistance data is based on received location information of the mobile device); 
evaluating one or more responses to the client query based on the determined one or more estimated current locations for the mobile device (Figure 7 and Paragraph 0082; the location server 240 may determine a first set of APs that may be nearby to mobile device 100 that mobile device 100 may be able to detect and measure to help determine its location at the current time and/or in the future. The location server may determine the first set of APs using any or all or the location information provided in the request 310 (if the request 310 is sent) as well as any relationships for the APs known to location server 240 (e.g., links between APs, groups of APs or APs associated with macrocells)); 
determining one or more identifiers for one or more respective candidate wireless stations associated with the one or more estimated current locations of the mobile device (Figure 7 and Paragraph 0083; location server 240 sends the mobile device 100 the first set of APs as assistance data 330 and may include additional information for the first set of APs such as location coordinates for an AP, supported radio technologies for an AP, supported frequencies for an AP, supported channels for an AP, an address for an AP, a link from one AP to another AP, a group of APs and an association of an ; 
transmitting a given one of the one or more responses to the client query and one or more identifiers for one or more respective candidate wireless stations, for processing at the mobile device (Figure 7 and Paragraph 0083; (Figure 7 and Paragraph 0083; location server 240 sends the mobile device 100 the first set of APs as assistance data 330 and may include additional information for the first set of APs); 
in response to the transmitting, receiving selected log data from the mobile device (Figure 7 and Paragraph 0086; the mobile device 100 sends the location server 240 feedback 360 containing differences to the first or second set of APs. For example, the mobile device 100 may send the location server a list of access points missing from the first or second set that should have been in the first or second set and/or extra access points in the first or second set that should not have been in the first or second set), the selected log data having been generated at the mobile device based on a determination of whether an identifier for a wireless station to which the mobile device is connected corresponds to an identifier of at least one of the candidate wireless stations (Figure 7 and Paragraph 0081; the mobile device 100 detects the identities or addresses for one or more APs that the mobile device is able to detect.  Paragraphs 0084 and 0086; the mobile device may use this received information to determine APs ; and 
determining, from the received selected log data, an accuracy of the one or more estimated current locations (Figure 7 and Paragraph 0086; the location server 240 may update the database by adding or removing links in the case of a linked database, adding or removing APs to or from groups of APs (or creating or deleting whole groups) in the case of a grouped database and associating or disassociating APs with macrocells in the case of an associated database). 
Edge may not specifically teach connect in accordance with IP address information of the mobile device; the one or more estimated current locations being based on the IP address information of the mobile device; and determining, from the received selected log data, an accuracy of the one or more estimated current locations of the mobile device.  In an analogous art, Suzue teaches connect in accordance with IP address information of the mobile device (Paragraph 0022; a user query to a search engine may result in location-based results being returned, based upon a reverse IP address lookup); the one or more estimated current locations being based on the IP address information of the mobile device (Paragraphs 0022; 0024, 0025 and 0028; a user query to a search engine may result in location-based results being returned, based upon a reverse IP address lookup, such as a mapping from an IP address to a location); and determining, from the received selected log data, an accuracy of the one or more estimated current locations of the mobile device (Paragraph 0029; the user feedback of correctness measure may be implicit (such as whether clicking the returned query result) or explicitly (such as via a set of one or more buttons by which the user 
The combination of Edge and Suzue may not specifically teach determining whether an estimated current location of the mobile device that is based on the IP address information of the mobile device is correct, comprising determining whether the identifier of the connected wireless station corresponds to an identifier of any of the one or more respective candidate wireless stations; indicating an accuracy of the one or more estimated current locations of the mobile device based on the determination of whether the identifier for the connected wireless station corresponds to the identifier of the at least one of said candidate wireless stations.  In an analogous art, Gillett teaches determining whether an estimated current location of the mobile device that is based on the IP address information of the mobile device is correct, comprising determining whether the identifier of the connected wireless station corresponds to an identifier of any of the one or more respective candidate wireless stations (Paragraph 0016; one ; indicating an accuracy of the one or more estimated current locations of the mobile device based on the determination of whether the identifier for the connected wireless station corresponds to the identifier of the at least one of said candidate wireless stations (Paragraphs 0016, 0021, 0048 and 0054; localization may be mapping IP address to a geographic locations and mapping between the identity and a known location of a wireless base station to which the mobile terminal is currently connected, and assign an error or accuracy on the determined location).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge, Suzue and Gillett because it would combine different localization technology to make location determination available to mobile terminal (Gillett, Paragraph 0004).

Regarding claim 8, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 7, as described above.  Further, Edge teaches wherein the one or more estimated locations of the mobile device are determined based on an location process which estimates the location of the mobile device with a certain probability 

Regarding claim 9, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 7, as described above.  Further, Edge teaches wherein the one or more estimated locations of the mobile device are determined based on historical data associated with a user of the mobile device (Figure 7 and Paragraph 0082; The location server may determine the first set of APs using any or all or the location information provided in the request 310 (if the request 310 is sent) as well as any relationships for the APs known to location server 240 (e.g., links between APs, groups of APs or APs associated with macrocells) that is stored in different databases.  Paragraph 0086; wherein databases are updated based on feedback, therefore based on historical data).

Regarding claim 10, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 7, as described above.  Further, Edge teaches apparatus configured to carry out the method of claim 7 (Figure 7; mobile device 100 and location server 240 carrying out the method of claim 7). 

computer-readable instructions, which when executed by computing apparatus, cause the method of claim 7 to be performed (Figure 7 and Paragraph 0038; the memory 160 may contain executable code or software instructions for the processor 110 to perform methods described herein). 

Regarding claim 12, claim 12 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Edge teaches a client device (Figure 7; mobile device 100), comprising:
a user interface module including one or more user input devices configured to receive user input (Figure 2A and Paragraph 0034; the mobile device 100 may comprise a cellular phone, mobile phone, smartphone and other suitable mobile devices; thus it is obvious that the smartphone has one or more user input device configured to receive user input); 
a processing module including one or more processors (Figure 2A and Paragraph 0038; a processor 110); 
a memory module having one or more memories configured to store data and instructions for execution by the processing module (Figure 2A and Paragraph 0038; the memory 160 may contain executable code or software instructions for the processor 110 to perform methods described herein); and 
a communication module including a wireless transceiver configured for bidirectional communication with one or more remote devices including one or more wireless stations (Figures 1, 2A, 7 and Paragraph 0038; wireless transceivers 130 electronically connected to an antenna 132 to communicate with access point); 
wherein the processing module is operatively coupled to the user interface module, memory module and the communication module (Figure 2A and Paragraph 0028; the mobile device 100 includes a processor 110, wireless transceivers 130, memory 160; these components may be coupled together with bus 101), and the processing module is configured to (Figures 2A and 7; the processor is configured to perform the method the Figure 7).

Regarding claim 15, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 12, as described above.  Claim 15 recites similar features as claim 6, therefore is rejected for at least the same reason as discussed above regarding claim 6.  

Regarding claim 16, claim 16 recites similar features as claim 7, therefore is rejected for at least the same reason as discussed above regarding claim 7.  Further, Edge teaches a server system (Figures 1 and 7; server system), comprising:
a processing module including one or more processors (Figure 2B; processor 1110); 
a memory module having one or more memories configured to store data and instructions for execution by the processing module (Figure 2B and Paragraph 0039; memory 1160; Paragraph 0038; the memory may contain executable code or software instructions for the processor 110 to perform methods described herein); and 
a communication module including a wireless transceiver configured for bidirectional communication with one or more remote devices including one or more wireless stations and one or more client devices (Figure 2B and Paragraph 0039; a wireless transceiver 1130 connected to antenna 1132. The wireless transceiver 1130 is configured to transmit signals to mobile devices); 
wherein the processing module is operatively coupled to the memory module and the communication module (Figure 2B and Paragraph 0039; the processor 1110, memory 1160 and wireless transceiver 1130 are coupled together), and the processing module is configured to (Figures 2B and 7; the processor 1110 is configured to perform method): 

Regarding claim 17, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 16, as described above.  Further, Edge teaches wherein each wireless station comprises a cell tower or wireless access point (Figures 1, 2D, Paragraphs 0039; wherein each wireless station comprises a cell tower / access point 230).

Regarding claim 18, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 16, as described above.  Further, Edge teaches wherein identification and location information about the one or more respective candidate wireless stations is stored in a database operatively coupled to the processing module (Figure 7 and Paragraph 0086; mobile device 100 may send the location server a list of access points missing from the first or second set that should have been in the first or 

Regarding claim 19, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 16, as described above.  Further, Edge teaches wherein the processing module is operative to store the received selected log data in a database operatively coupled to the processing module (Figure 7 and Paragraph 0086; location server receives a feedback 360 and update database based on the feedback, thus the feedback is stored in order to update the database according the feedback).

Claims 2-5, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edge in view of Suzue and Gillett, as applied in the claims above, further in view of Bush (US 2007/0298821 A1). 

Regarding claim 2, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 1, as described above.  Further, Edge teaches wherein the selected log data is determined that the identifier for the connected wireless station corresponds to the identifier of at least one of said candidate wireless stations (Figure 7 and Paragraph 0081; the mobile device 100 detects the identities or addresses for one or more APs that the mobile device is able to detect.  Paragraphs 0084 and 0086; the 
The combination of Edge/Suzue/Gillett may not specifically teach based on a randomly generated Boolean biased with a particular true probability.  In an analogous art, Bush teaches based on a randomly generated Boolean biased with a particular true probability (Paragraph 0072; the Boolean function may be assigned random values with a bias towards the number of binary one outputs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge/Suzue/Gillett and Bush because it would balance the processing speed and complexity (Bush, Paragraph 0074).

Regarding claim 3, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 1, as described above.  Further, Edge teaches wherein the selected log data is if the identifier for the connected wireless station corresponds to an identifier of at least one of said candidate wireless stations, and wherein the log data is determined, if the identifier for the connected wireless station does not correspond to an identifier of at least one of said candidate wireless stations (Figure 7 and Paragraph 0081; the mobile device 100 detects the identities or addresses for one or more APs that the mobile device is able to detect.  Paragraphs 0084 and 0086; the mobile device may use this received information to determine APs that is included in the first set and that are additionally linked to APs detected by mobile device 100).  
The combination of Edge/Suzue/Gillett may not specifically teach determined as true with a first probability in one condition, and as true with a second probability which is less than the first probability.  In an analogous art, Bush teaches determined as true with a first probability in one condition, and as true with a second probability which is less than the first probability (Paragraph 0072; the Boolean function may be assigned random values with a bias towards the number of binary one outputs).  It would have been obvious that the probability in different conditions are assigned different values.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge/Suzue/Gillett and Bush because it would balance the processing speed and complexity (Bush, Paragraph 0074).

Regarding claim 4, the combination of Edge/Suzue/Gillett/Bush teaches all of the limitations of claim 3, as described above.  Further, Bush teaches wherein the first probability and the second probability sum to 100% (Paragraph 0072; the Boolean function may be assigned random values with a bias towards the number of binary one outputs).  It would have been obvious that the probability in different conditions are assigned different values, and thereby their sum could be equal to 100%.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge/Suzue/Gillett and Bush because it would balance the processing speed and complexity (Bush, Paragraph 0074).

Regarding claim 5, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 1, as described above.  Further, Edge teaches wherein the mobile device creates the selected log data (Figure 7 and Paragraphs 0084 and 0086; the mobile device may use this received information to determine APs that is included in the first set and that are additionally linked to APs detected by mobile device 100).  
The combination of Edge/Suzue/Gillett may not specifically teach in accordance with a statistical randomization factor.  In an analogous art, Bush teaches in accordance with a statistical randomization factor (Paragraph 0072; the Boolean function may be assigned random values with a bias towards the number of binary one outputs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge/Suzue/Gillett and Bush because it would balance the processing speed and complexity (Bush, Paragraph 0074).

Regarding claim 13, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 12, as described above.  Claim 13 recites similar features as claim 2, therefore is rejected for at least the same reason as discussed above regarding claim 2.  

Regarding claim 14, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 12, as described above.  Claim 14 recites similar features as claim 5, therefore is rejected for at least the same reason as discussed above regarding claim 5.  

Regarding claim 20, the combination of Edge/Suzue/Gillett teaches all of the limitations of claim 16, as described above.  Further, Edge teaches wherein the selected log data (Figure 7 and Paragraphs 0084 and 0086; the mobile device may use this 
The combination of Edge/Suzue/Gillett may not specifically teach includes anonymization according to a statistical randomization factor.  In an analogous art, Bush teaches includes anonymization according to a statistical randomization factor (Paragraph 0072; the Boolean function may be assigned random values with a bias towards the number of binary one outputs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Edge/Suzue/Gillett and Bush because it would balance the processing speed and complexity (Bush, Paragraph 0074).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.G./           Examiner, Art Unit 2647     


/Srilakshmi K Kumar/           SPE, Art Unit 2647